Matter of New York City Asbestos Litig. (2020 NY Slip Op 05845)





Matter of New York City Asbestos Litig.


2020 NY Slip Op 05845


Decided on October 20, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 20, 2020

Before: Acosta, P.J., Mazzarelli, Moulton, González, JJ. 


Index No. 190016/17 Appeal No. 12125 Case No. 2019-2105, 2018-5160 

[*1]In re: New York City Asbestos Litigation.
Mary Black, et al., Plaintiffs-Respondents,
Colgate-Palmolive Company (For Cashmere Bouquet), Defendant-Appellant, Brenntag North America, etc., et al., Defendants.



Appeals having been taken to this Court by the above-named appellant from orders of the Supreme Court, New York County (Manuel J. Mendez, J.), entered on or about August 6, 2018 and November 20, 2018,
And said appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated September 29, 2020,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: October 20, 2020